IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00383-CR

DEMETRICE LACOLE NELMS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 10-02642-CRF-85


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss her appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal, and Appellant personally signed the

motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed February 28, 2013
Do not publish
[CR25]




Nelms v. State                                  Page 2